Citation Nr: 0516049	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-17 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability due to VA treatment of 
service-connected heart disorder.

4.  Entitlement to an earlier effective date prior to May 29, 
1979 for the award a total disability rating due to 
individual unemployability (TDIU rating).  

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active duty from August 1956 to August 1958, 
with verified active duty for training (ACDUTRA) from August 
14, 1977 to August 27, 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from RO decisions in December 1982, October 1999, 
and in July 2000.  

The RO's December 1982 decision denied service connection for 
a low back disorder.  In April 1983, the veteran submitted a 
Notice of Disagreement (NOD).  Thereafter, the RO neglected 
to send the veteran a statement of the case (SOC) addressing 
this issue.  In January 1999, the Board remanded this issue 
for the issuance of an SOC.  In July 2000, the RO issued the 
SOC, and in August 2000, the veteran perfected his appeal.    

In a reconsideration decision dated in January 1999, the 
Board granted entitlement to a TDIU rating prior to July 19, 
1988.  Thereafter, in implementing the Board's decision, the 
RO issued a decision in October 1999 that granted an award of 
TDIU effective from the original date of the claim received 
on May 29, 1979.  In November 1999, the veteran filed an NOD 
with this decision seeking an earlier effective date, and the 
matter was subsequently perfected for appeal.  

In July 2000, the RO issued a rating decision which, in 
pertinent part, denied the veteran's claims for entitlement 
to compensation benefits under 38 U.S.C.A. § 1151 for 
additional disability due to VA treatment of service-
connected heart disorder, entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or being housebound, and service connection for cervical 
spine disability.  The veteran filed an NOD as to these 
issues in August 2000.  In October 2001, the Board remanded 
these issues to the RO for issuance of an SOC in order to 
afford the veteran the opportunity to perfect his appeal.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, 
the RO issued an SOC in January 2003, and the RO perfected 
his appeal of these issues that same month.

The Board's October 2001 remand also returned the issue of 
service connection for a low back disorder to the RO for 
additional evidentiary development and to ensure compliance 
with the Veteran's Claims Assistance Act of 2000.  Following 
this development, the RO issued a supplemental statement of 
the case in November 2003.

In November 2004, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

At his hearing before the Board, the veteran re-claimed 
entitlement to compensation under the provision of 38 
U.S.C.A. § 1151 for diabetes mellitus alleged to be the 
result of treatment at a VA medical facility.  Specifically, 
he alleged that the VA failed to inform him that he had this 
condition until several years after its original diagnosis.  
This claim has not previously been adjudicated by the RO 
(withdrawn in June 2004), and is referred to the RO for 
appropriate action.

The issues of service connection for low back and cervical 
spine disabilities are addressed in the REMAND portion of the 
decision below, and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's arteriosclerotic heart disease, Stokes-
Adams syncope, atrial fibrillation, paroxysmal atrial 
flutter, artrioventricular block, and cardiac arrhythmia are 
recognized as symptoms of his service-connected heart 
disorder.

2.  There is no additional disability shown due to VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of VA fault in treating the 
veteran for his service-connected heart disorder.

3.  The veteran filed a claim seeking service connection for 
a heart disorder and a TDIU rating on March 29, 1979.  

4.  The evidence shows that the veteran met the requirements 
for a TDIU rating as of March 29, 1978, a year prior to 
receipt of his claim.  

5.  At the November 2004 hearing before the Board, prior to 
the promulgation of a decision in the appeal, the veteran 
requested a withdrawal of his appeal concerning the claim for 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 
C.F.R. § 3.358 (prior to, and as of, September 2, 2004).

2.  The criteria for entitlement to TDIU benefits as of March 
29, 1978, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 3.400(b)(i) (2004).  

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the issue of entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or at the housebound rate have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

A.  38 U.S.C.A. § 1151 

The veteran filed the pending claim for compensation under 
38 U.S.C.A. § 1151 on or after October 1, 1997 (specifically 
in July 1998).  Accordingly, the applicable law under 
38 U.S.C.A. § 1151 requires evidence of VA negligence or 
fault.  

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability were service 
connected.  For purposes of this section, 
a disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; 
or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.358 
(2004).

The critical inquiry, then, is whether additional disability 
resulted from VA medical treatment.  Here, the Board notes 
that the question of whether VA provided negligent treatment 
of the veteran requires competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided various lay statements in support of this claim.  
As the record does not reflect that the appellant possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the veteran does not 
have the medical expertise to diagnosis the etiology of a 
disability.  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.   69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 3.361(d)(2)).

At the November 2004 hearing before the Board, and in 
statements filed throughout this appeal, the veteran 
testified that he was seeking 38 U.S.C.A. § 1151 compensation 
for a variety conditions, including arteriosclerotic heart 
disease, Stokes-Adams syncope, atrial fibrillation, 
paroxysmal atrial flutter, artrioventricular block, and 
cardiac arrhythmia.

At the Board hearing, the veteran testified that he was kept 
in an Army hospital for twenty-two days and not treated.  
Several months later, he was hospitalized for coronary artery 
disease.  He alleges that if he had been treated properly at 
the right time, when he was in the Brooklyn VA hospital his 
condition would not be as severe as it is today or as severe 
as when he was later hospitalized.  

In reviewing the evidence of record, the Board notes that the 
veteran is currently service-connected for arteriosclerotic 
heart disease for which he has been rating 100 percent 
disabling.  While the RO's wording of this condition has 
varied over time (July 1980 rating decision - 
arteriosclerotic heart disease with hypertension; March 1989 
rating decision - arteriosclerotic heart disease with 
hypertension and status post coronary artery bypass graft; 
June 2004 rating decision - arteriosclerotic heart disease), 
it remains, at its core, a service-connected heart disorder.

The veteran's 1151 claim herein is based entirely upon 
conditions which the Board recognizes as symptoms of a heart 
disorder, namely arteriosclerotic heart disease,  Stokes-
Adams syncope, atrial fibrillation, paroxysmal atrial 
flutter, artrioventricular block, and cardiac arrhythmia.  As 
such, the Board finds that the veteran is already service-
connected for these symptoms of a heart disorder.  In fact, 
the July 1980 rating decision, which granted service-
connection for a heart disorder, noted that the first 
manifestation of heart disease shown in service included 
episodes of Stokes-Adams syncope.  The Board also notes that 
the remaining condition referred to by the veteran, diabetes 
mellitus, has been referred herein back to the RO.

A review of the evidence fails to reveal any additional 
disability shown due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault in treating the veteran for his service-connected heart 
disorder.  The Board finds, therefore, that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to compensation for additional disability due to VA treatment 
pursuant to 38 U.S.C.A. § 1151.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


B.  Earlier Effective Date Prior to May 29, 1979 for the 
Award of a TDIU Rating  

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  An effective date for an award based on an 
original claim for VA benefits "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2004).  As to assigning an 
effective date for TDIU benefits, for claims received prior 
to October 1, 1984, the appropriate effective date is the 
date of receipt of claim or date on which the veteran became 
permanently and totally disabled, if claim is filed within 
one year from such date, whichever is to the advantage of the 
veteran.  38 C.F.R. § 400(b)(i).  

In this case, the veteran has been assigned a TDIU effective 
May 29, 1979, the date on which he filed his original claim 
for service connection for a heart disorder.  Thus, the 
veteran could conceivably be awarded an earlier effective 
date for TDIU rating dating back to May 29, 1978, provided 
the evidence shows that he became permanent and totally 
disabled.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).  However, it is 
the established VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  38 C.F.R. § 4.16 (2004).  

On May 29, 1979, the veteran's only service-connected 
disability was atherosclerotic heart disease with 
hypertension, rated under Diagnostic Code 7005.  
Atherosclerotic heart disease following typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attack with ordinary manual labor feasible 
necessitates a 30 percent evaluation.  Atherosclerotic heart 
disease following a typical history of acute coronary 
occlusion or thrombosis or with a history of substantiated 
repeated anginal attacks with more than light manual labor 
not feasible calls for a 60 percent evaluation.  A 100 
percent evaluation was warranted during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock.  After 6 months, with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded also requires a 100 percent evaluation.  38 C.F.R. 
§ 4. 104, Diagnostic Code 7005.  

Private medical records, dated May 3, 1978, show that the 
veteran underwent cardiac catherization.  A treatment report, 
dated in April 7, 1978, was received from M. Kahn, M.D., who 
indicated that he had seen the veteran for tachy-arrhythmia, 
possible Stokes-Adams episodes, and chest pain which may 
represent angina pectoris.  Dr. Kahn then noted that he 
advised the veteran not to return to work.  He also 
recommended hospitalization for bundle studies and coronary 
arteriography.  

An Award Certificate from the Social Security Administration, 
dated in December 1978, revealed that the veteran was awarded 
disability benefits, effective from October 17, 1977.

A January 10, 1979, United States Civil Service Commission 
examination report revealed that the veteran was experiencing 
angina and palpitations which were frequent enough and severe 
enough to merit disability even in light of his relatively 
sedentary occupation.  

A follow-up treatment letter from Dr. Kahn, dated in late 
April 1979, noted that the veteran had paroxysmal atrial 
flutter/fibrillation with accelerated conduction, as 
determined by cardiac catheterization with his bundle 
electrocardiography and atrial stimulation.  In addition, he 
was found to have single vessel coronary artery disease with 
angina pectoris.  Dr. Kahn then opined, "[b]ecause of the 
unpredictability of the Stokes-Adams episodes and the angina 
he is disabled from all gainful employment at this time."  
At an RO hearing in April 1981, the veteran testified that he 
last worked in October 1977. 
 
In reviewing all the evidence of record, the Board finds that 
the veteran satisfied the criteria for TDIU rating for the 
entire year prior to the receipt of the claim on May 29, 
1979.  As such, an effective date of May 29, 1978, is in 
order for the veteran's TDIU rating.  

The Board has carefully reviewed the veteran's arguments and 
the evidence of record.  For the reasons stated above there 
is no basis to award an effective date earlier than May 29, 
1978.  This is the earliest date possible based on the date 
of claim and when it was factually ascertainable that the 
veteran was unable to obtain and maintain substantially 
gainful employment. 


C.  Claim for Special Monthly Compensation Based on the
 Need for Regular Aid and Attendance or at the Housebound 
Rate

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2003).  At the November 16, 2004 hearing 
before the Board, the veteran requested a withdrawal of his 
appeal concerning the claim for entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or at the housebound rate.  Hence, there remains 
no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue and it is 
dismissed.
  
Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claims 
herein.  The letters to the veteran from the RO dated in 
February 2001, January 2002, April 2002, and June 2004 
addressed what the evidence must show to establish 
entitlement; what information or evidence was still needed 
from him; what he could do to help with his claims; VA's duty 
to assist the veteran to obtain evidence for the claim; and 
what had been received.  In this way, he was advised of the 
need to submit any evidence in his possession that pertained 
to his claims.  He was specifically advised that it was his 
responsibility to support his claims with appropriate 
evidence.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, however, the RO adjudicated the 
issues herein prior to the enactment of the VCAA.  
Nevertheless, as indicated above, the veteran was 
subsequently provided content complying VCAA notice and 
proper process.  

At bottom, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R.  § 20.1102 (2004) and Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  

With respect to the VA's duty to assist, the RO has obtain 
all treatment records identified by the veteran.  Thus, the 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  As indicated above, the veteran's 1151 claim 
essentially sought compensation for symptoms of a condition 
for which he is already service-connected.  Thus, additional 
development would not serve a purpose herein.  As for his 
claim for an earlier effective date, the Board herein has 
granted the earliest date possible based upon its 
interpretation of the laws and regulations.  Therefore, 
adjudication of this issue would not benefit from additional 
development herein.

The Board finds that VA has satisfied the duty to assist the 
veteran with regard to his claim herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claim herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability that is claimed to have resulted 
from treatment at a VA medical center is denied.  

An effective date of May 29, 1978, for entitlement to TDIU 
benefits is granted.

The appeal of entitlement to special monthly compensation 
based on the need for regular aid and attendance or at the 
housebound rate is dismissed.


REMAND

The veteran contends that service connection is warranted for 
cervical and low back disorders.  He contends that both of 
these conditions were incurred while serving on ACDUTRA 
during the late 1970s.  He also alleges that both of these 
conditions were aggravated by his service-connected heart 
disorder.  Specifically, he argues that his service-connected 
heart disorder prevented him from receiving much needed back 
surgery, thereby aggravating these conditions.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

When there is aggravation of a non-service-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

A March 1981 treatment report from B. Anziska, M.D., noted 
that the veteran had severe degenerative disease of the 
cervical, and lumbar spine disease with significant 
neurological impairment.  It also noted that because of the 
veteran's cardiac condition, it was decided that the surgery 
was too hazardous.  Thus, the evidence of record does 
indicate that the course of treatment for the veteran's back 
disorders was altered by his service-connected heart 
disorder.  It is unclear, however, whether this aggravated 
the veteran's cervical spine and/or low back disabilities.  
Under these circumstances, the Board finds that the RO should 
schedule the veteran for a spine examination to consider the 
etiology of the veteran's current back disorders, including 
consideration of whether there is an additional increment of 
disability of this condition due to aggravation by an 
established service-connected condition.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify (names, addresses, dates) all 
sources of treatment (not previously 
identified) for his low back and cervical 
spine disabilities since his discharge 
from military service, and he should 
execute necessary records-release forms.  
The RO should attempt to obtain copies of 
the related medical records which have 
not previously been obtained.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the current existence and 
etiology of any back disorder.  After a 
thorough review of the veteran's claims 
file, including his inservice and post 
service medical records, the examining 
physician should express an opinion as to 
the following:  

Whether it is at least as likely as 
not that the veteran's current back 
disorder: (1) resulted from 
his active duty military service, or 
(2) was caused or aggravated (made 
worse) by his service-connected 
heart disorder (which prevented 
surgical treatment). Allen v. Brown, 
7 Vet. App. 439 (1995).

3.  Then, and after assuring that there 
has been compliance with the notice and 
duty to assist provisions of the law, the 
RO should review the claims for service 
connection for cervical spine and low 
back disabilities.  If either claim 
remains denied, the veteran should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


